UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34523 interclick, inc. (Exact name of registrant as specified in its charter) Delaware 01-0692341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 West 19th Street, 10th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (646) 722-6260 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Class Outstanding at August 5, 2011 Common Stock, $0.001 par value per share 24,713,665 shares TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets (unaudited) F-2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (unaudited) F-3 Condensed Consolidated Statement of Changes in Stockholders’ Equity (unaudited) F-4 Condensed Consolidated Statements of Cash Flows (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 Table of Contents PART I – FINANCIAL INFORMATION INTERCLICK, INC. AND SUBSIDIARY INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Item 1. Financial Statements Condensed Consolidated Balance Sheets – June 30, 2011 (unaudited) and December 31, 2010 F-2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and six months ended June 30, 2011 and 2010 (unaudited) F-3 Condensed Consolidated Statement of Changes in Stockholders' Equity for the six months ended June 30, 2011 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-7 F-1 Table of Contents INTERCLICK, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 Assets (unaudited) (Note 1) Current assets: Cash and cash equivalents $ $ Short-term investment Restricted cash Accounts receivable, net of allowance for doubtful accounts of $439,778 and $563,512, respectively Deferred taxes, current portion Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Intangible assets, net Goodwill Deferred line of credit costs, net of accumulated amortization of $50,268 and $19,109, respectively Deferred taxes, net of current portion Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses (includes accrued compensation of $2,440,362 and $3,274,004, respectively) Line of credit payable Obligations under capital leases, current portion Deferred rent, current portion (includes cease-use liability of $84,576 and $78,193, respectively) Total current liabilities Obligations under capital leases, net of current portion Deferred rent (includes cease-use liability of $265,778 and $306,578, respectively) Other liabilities - Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized, zero shares issued and outstanding - - Common stock, $0.001 par value; 140,000,000 shares authorized, 24,699,363 and 24,065,611 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents INTERCLICK, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 (unaudited) (unaudited) (unaudited) (unaudited) Revenues $ Cost of revenues Gross profit Operating expenses: General and administrative Sales and marketing Technology support Amortization of intangible assets Total operating expenses Operating income Other income (expense): Interest income Warrant derivative liability income (expense) - ) - Other than temporary impairment of available-for-sale securities - - - ) Interest expense ) Total other expense, net ) Income before income taxes Income tax expense ) Net income (loss) ) Other comprehensive income (loss): Unrealized loss on available-for-sale securities - ) ) Total comprehensive income (loss) $ $ ) $ $ Earnings (loss) per share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted average number of common shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 Table of Contents INTERCLICK, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2011 Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balances, January 1, 2011 $ $ $ ) $ Stock-based compensation Issuances of restricted shares ) - Cancellation of restricted shares ) (2
